UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



SONYA M. CRAWFORD,

       Plaintiff,
               v.                                        Civil Action No. 13-12 (JEB)
BANK OF AMERICA, N.A., et al.,

        Defendants.


                                            ORDER

       Plaintiff filed the instant action on November 29, 2012, in the D.C. Superior Court. It

was removed to this Court on January 7, 2013. On January 18, Defendant Bank of America filed

a Motion to Dismiss. Plaintiff has never responded, even though her Opposition was due on

February 4. See LCvR 7(b) (opposition due within 14 days of service); Fed. R. Civ. P. 6(d)

(adding three days for electronic service under Rule 5(b)(2)(E)). The Court will thus treat the

Motion as conceded under LCvR 7(b).

       The Court, accordingly, ORDERS that:

       1. Defendant’s Motion is GRANTED; and

       2. The case is DISMISSED WITHOUT PREJUDICE against Bank of America only.


       SO ORDERED.




                                                     /s/ James E. Boasberg
                                                     JAMES E. BOASBERG
                                                     United States District Judge
Date: Feb. 11, 2013


                                                1